Case 18-31636-5-mcr            Doc 44     Filed 05/20/20 Entered 05/20/20 11:32:05          Desc Main
                                         Document      Page 1 of 2



  So Ordered.

  Signed this 20 day of May, 2020.




                                                 ________________________________
                                                 Margaret Cangilos-Ruiz
                                                 United States Bankruptcy Judge




 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X   CASE NO: 18-31636-5-mcr
 In re:
                                                                        CHAPTER 13
 Donald W. Fairbanks, Jr.
                             Debtor.                                    JUDGE MARGARET M.
                                                                        CANGILOS-RUIZ
 -------------------------------------------------------------------X


                                EX-PARTE ORDER MODIFYING AND
                                 TERMINATING AUTOMATIC STAY

          UPON the Application (the "Application") of SN Servicing Corporation as servicer for

 U.S. Bank Trust National Association as Trustee of the Igloo Series IV Trust (the "Movant"),

 through its attorneys, Friedman Vartolo, LLP, for relief from the automatic stay, and

          WHEREAS, or about August 13, 2019 an Order Conditionally Granting Relief from Stay

 was signed by the Hon. Margaret M. Cangilos-Ruiz (the "Conditional Order"), and
Case 18-31636-5-mcr        Doc 44    Filed 05/20/20 Entered 05/20/20 11:32:05             Desc Main
                                    Document      Page 2 of 2



        WHEREAS, the Debtor having defaulted in making the required payments pursuant to the

 terms of the Conditional Order, and

        WHEREAS, a Notice to Cure having been issued and served by Movant pursuant to the

 terms of the Conditional Order and

        WHEREAS, the Debtor having failed to timely cure the default set forth in the Notice to

 Cure, and


        UPON the Affirmation of Non-Compliance filed herewith, it is therefore, hereby


        ORDERED, that the Application of Movant is granted modifying the automatic stay to

 allow Movant, its successors and/or assigns, to pursue any and all action and to exercise its

 remedies as to the property known as 472 Portage Street Watertown, NY 13601; and it is further

        ORDERED, that in the event this case is converted to a case under any other chapter of

 the U.S. Bankruptcy Code, this Order will remain in full force and effect; and it is further

        ORDERED, that the case trustee be added as a necessary party to receive notice of the

 report of sale and surplus money proceedings and closure of the case shall not constitute an

 abandonment of the trustee’s interest, if any, in any surplus proceeds.

                                                 ###
